Exhibit 10.4
ABM INDUSTRIES INCORPORATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PLAN DOCUMENT AS AMENDED AND RESTATED JUNE 3, 2008

 



--------------------------------------------------------------------------------



 



Preamble
          This plan is an unfunded arrangement for a select group of management
or highly-compensated personnel of ABM Industries Incorporated (“ABM”) and its
subsidiaries. All rights under this Plan shall be governed by and construed in
accordance with the laws of the State of California.
ARTICLE I
DEFINITIONS
          Section 1.01 Section 1.01.
               (a) “ABM” means ABM Industries Incorporated, a Delaware
corporation, its Subsidiaries and its corporate successors.
               (b) “Administrative Committee” means the committee of persons
designated by the Compensation Committee with authority to manage and administer
the operation of the Plan.
               (c) “Beneficiary” means the person, institution or trust
designated by the Participant pursuant to 3.05 below to receive the
Participant’s interest in the Plan after the Participant’s death.
               (d) “Code” means the Internal Revenue Code of 1986, as amended.
               (e) “Compensation Committee” means the Compensation Committee of
the Board of Directors of ABM Industries Incorporated.
               (f) “Fiscal Year” or “Year” (unless otherwise specified) means
ABM’s fiscal year as now constituted or as it may be changed hereafter from time
to time.
               (g) “Participant” means an employee of ABM, or of a Subsidiary,
designated by the Administrative Committee for participation in the benefits of
the Plan, or a person who was such at the time of his resignation, termination,
retirement or death and who retains, or whose Beneficiaries obtain, benefits
under the Plan in accordance with its terms.

 



--------------------------------------------------------------------------------



 



               (h) “Payment Event” means a Participant’s Retirement or in the
event of earlier resignation, termination or death, the date the Participant
attains or would have attained age 65.
               (i) “Plan” means this Supplemental Executive Retirement Plan as
it may be amended from time to time.
               (j) “Retirement” means separation from service (within the
meaning of Code Section 409A) at or after attaining age 65.
               (k) “Supplemental Benefit” means the total amount allocated to
the benefit of a Participant under the Plan.
               (l) “Subsidiary” means a company of which ABM owns, directly or
indirectly, at least a majority of the shares having voting power in the
election of directors.
ARTICLE II
DESIGNATION OF PARTICIPANTS AND ALLOCATION OF TOTAL FUND
          Section 2.01 The Administrative Committee shall at least once in each
Fiscal Year irrevocably specify:
               (a) The name of each employee who shall be entitled to
participate in the Plan for such Year; and
               (b) The amount to be allocated for the benefit of each
Participant for such Year.
          Effective December 31, 2002, there shall be no new Participants in the
Plan and designations by the Administrative Committee shall be limited to
allocations to active employees of ABM who are participants in the Plan.
          Section 2.02 The amount to be allocated for the benefit of each
Participant shall be determined in accordance with the terms of the most recent
Grant Certificate in existence for each Participant, which Grant Certificates
have been approved by the Administrative Committee. The Administrative Committee
shall report to the Compensation Committee the amounts allocated and
Participants for such Year.

2



--------------------------------------------------------------------------------



 



ARTICLE III
FUTURE PAYMENTS
          Section 3.01 The Administrative Committee shall cause an accrual
account to be kept in the name of each Participant and each Beneficiary of a
deceased Participant. The accrual account shall reflect the value of the
Supplemental Benefits payable to such Participant or Beneficiary under the Plan.
          Section 3.02 Until and except to the extent that Supplemental Benefits
hereunder are distributed to the Participants or Beneficiaries from time to time
in accordance with orders of the Administrative Committee, the interest of each
Participant and Beneficiary herein is that of a general creditor of ABM and is
contingent on and subject to forfeiture as provided in Section 3.06. Title to
and beneficial ownership of any assets, whether cash or investments, which ABM
may set aside or accrue to meet its obligations hereunder, shall at all times
remain the property of ABM. No Participant or Beneficiary shall under any
circumstances acquire any property interest in any specific assets of ABM.
          Section 3.03 Upon resignation, termination, Retirement or death of a
Participant, the value of the Supplemental Benefits payable to such Participant
or Beneficiary shall be determined with reference to the accrual account
maintained for such Participant.
          Section 3.04 Payment of the amount allocated to a Participant shall be
deferred until the occurrence of a Payment Event. If the Participant dies before
receiving any or all of the payments due the Participant, any remaining amount
shall be paid, but not before the Participant would have reached age 65, to the
Beneficiary. After determining the value of the Supplemental Benefit for a
Participant entitled to payment, the Administrative Committee shall arrange to
pay 1/120th of the value of the account to the Participant or Beneficiary each
month for a period of 10 years from the date of the Payment Event, subject to
Section 5.01 of this Plan. There shall be no gains or losses allocated to the
account during the 10 year period of payment.
          Section 3.05 Each Participant shall have the right to designate a
Beneficiary or Beneficiaries who are to succeed to his right to receive future
payments hereunder in the event of his death. In case of a failure of
designation or the death of a designated Beneficiary without a designated
successor, distribution shall be made to the Participant’s estate or trust, if a
trust for such purpose is in existence. No designation of Beneficiary shall be
valid unless in writing signed by the Participant, dated, and filed with the
Administrative Committee. Beneficiaries may be changed without consent of any
prior Beneficiaries.
          Section 3.06 The right of a Participant or Beneficiary to receive
future payments hereunder shall be vested at all times; provided, however, that
such right shall be forfeited immediately upon the occurrence of either of the
following events: If the Participant is

3



--------------------------------------------------------------------------------



 



discharged from employment by ABM or a subsidiary for acts which, in the opinion
of the ABM, constitute embezzlement of corporate funds or if, following the
Participant’s termination of employment, it is determined that he or she has
embezzled corporate funds.
          Section 3.07 Nothing contained herein shall be deemed to create a
trust of any kind for the benefit of any Participant or Beneficiary, or create
any fiduciary relationship. Funds accrued hereunder shall continue for all
purposes to be a part of the general funds of ABM, and no person other than ABM
shall, by virtue of the provisions of this Plan, have any interest in such
funds. To the extent that any person acquires a right to receive payments from
ABM under this Plan, such right shall be no greater than the right of any
unsecured general creditor of ABM.
          Section 3.08 The adoption of this Plan shall not confer upon any
employee of ABM or any of its subsidiaries or Participant any right to continued
employment, nor shall it interfere in any way with the right of ABM or any of
its Subsidiaries to terminate the employment or change the compensation of any
of its employees at any time.
ARTICLE IV
ADMINISTRATION
          Section 4.01 The books and records to be maintained for the purpose of
the Plan shall be maintained by the officers and employees of ABM at its expense
and subject to the supervision and control of the Administrative Committee. ABM
shall pay all expenses of administering the Plan.
          Section 4.02 To the extent permitted by law, the right of any
Participant or any Beneficiary in any benefit or to any payment hereunder shall
not be subject in any manner to attachment or other legal process for the debts
of such Participant or Beneficiary; and any such benefit or payment shall not be
subject to anticipation, alienation, sale, transfer, assignment or encumbrance.
In the event that the Plan is presented with an appropriate order from a family
court or other court of competent jurisdiction dividing the right to benefits
under this Plan or to receiving continuing payments under this Plan between the
Participant and the Participant’s spouse, the Administrative Committee shall
establish such accounts and sub-accounts and make arrangement for such payments
as the order may require. In no event shall the Plan be required to pay a
benefit in a greater amount or earlier than would otherwise be required by the
Plan for payments to the Participant.
          Section 4.03 No member of the Compensation Committee or the
Administrative Committee and no officer or employee of ABM shall be liable to
any person for any action taken or omitted in connection with the administration
of this Plan unless attributable to his own fraud or willful misconduct; nor
shall ABM be liable to any person for any such action unless attributable to
fraud or willful misconduct on the part of a director, officer or employee of
ABM.

4



--------------------------------------------------------------------------------



 



          Section 4.04 The Administrative Committee shall establish procedures
for handling claims for benefits under the Plan and appeals from denied claims.
ARTICLE V
CONDITIONS TO PAYMENT; CODE SECTION 409A
          Section 5.01 Notwithstanding anything contained herein to the
contrary, a Participant shall not be considered to have terminated employment
with the Company for purposes of the Plan and no payments shall be due to a
Participant under Section 3 of the Plan unless the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Code Section 409A. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Code Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six-month period immediately following a Payment
Event shall instead be paid on the first business day after the date that is six
months following the occurrence of such Payment Event (or upon the Participant’s
death, if earlier).
ARTICLE VI
AMENDMENT OF PLAN
          Section 6.01 The Compensation Committee, or to the extent provided
below, the Administrative Committee may at any time modify or amend any or all
of the provisions of the Plan. The Administrative Committee may amend the Plan
to bring the Plan into compliance with applicable law or, to make such other
changes as the Administrative Committee deems desirable, provided that such
changes do not materially increase the cost of the Plan to ABM or take the Plan
out of compliance with applicable law; and provided further that the Committee
may not admit new participants to the plan or amend this Section 6.01.
          Section 6.02 Notice of every such amendment shall be given in writing
to each Participant and Beneficiary of each deceased Participant.

5



--------------------------------------------------------------------------------



 



ARTICLE VII
ENTIRE AGREEMENT
          This Supplemental Executive Retirement Plan Document and the most
recently dated Grant Certificate delivered to a Participant and properly signed
by an officer of ABM, shall supersede all prior plans, documents, agreements,
offers, contracts or clauses, whether designated as “Executive Retirement”,
“Post Employment Consultancy” or by any other term, which refer to the benefit
of such Participant which is the subject matter of this Plan Document.
Encls: SERP Grant Certificate
SERP Designation of Beneficiary Form
ABM Industries Incorporated
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
DESIGNATION OF BENEFICIARY
It is important that each Participant in the Company’s Supplemental Executive
Retirement Plan (SERP) designate a beneficiary for the payment of Plan benefits
in the event of the Participant’s death prior to a full distribution of
benefits.
Please return a copy of this completed Designation of Beneficiary form to ABM
Industries, Attn: Executive Compensation Administrative Committee, 160 Pacific
Avenue, San Francisco, California 94111.
This form should be promptly updated by the Participant whenever there is a
change of address or designated beneficiary.
SECTION I: PERSONAL INFORMATION
Name                                                     
                                        Spouse’s Name              
                                                          
SSN:                                                     
                                         Company/Location              
                                                    
Home Address                                   
                                            City/State/Zip
                                                                          
SECTION II: DESIGNATION OF BENEFICIARY

6



--------------------------------------------------------------------------------



 



Pursuant to the terms and conditions of the Plan, I hereby designate the
following as my beneficiary(ies), to whom any benefits I may then have in the
Plan may be paid upon my death. This designation supersedes any prior
beneficiary designation made by me with respect to these benefits.
Primary: I name the following person(s) or entity(ies) as my Primary
Beneficiary(ies):
Name:                                                             
                                        SSN    
                                                                          
Address                                                             
                                                
                                                                          
Name:                                                             
                                        SSN    
                                                                          
Address                                                             
                                                
                                                                          
Secondary: If my Primary beneficiary(ies) is (are) unable to receive this
distribution, I Name the following Secondary person(s) or entity(ies) as my
Secondary Beneficiary(ies):
Name:                                                             
                                        SSN    
                                                                          
Address                                                             
                                                
                                                                          

7



--------------------------------------------------------------------------------



 



Name:                                                             
                                        SSN    
                                                                          
Address                                                             
                                                
                                                                          
I HEREBY CERTIFY THAT THE ABOVE INFORMATION IS TRUE AND CORRECT. THE COMPANY,
PLAN ADMINISTRATIVE COMMITTEE AND ANY OTHER PERSONS ASSOCIATED WITH THE
ADMINISTRATION OF THE PLAN ARE ENTITLED TO RELY ON THIS DOCUMENT AND SHALL BE
FREE OF LIABILITY FOR ANY ACTION TAKEN UNDER THE PRO VISIONS OF THE PLAN AND IN
RELIANCE ON THIS DOCUMENT.

                  Participant’s Signature/Date   Spouse’s Signature/Date    
 
               
Witness to Signatures:
                             

8